Citation Nr: 1522107	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  10-22 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for facial deformity, residual of fractured nose.

2.  Entitlement to a compensable disability rating for fractured nose with deviated septum.

3.  Entitlement to an initial disability rating in excess of 10 percent for traumatic brain injury.

4.  Entitlement to an effective date earlier than February 28, 2011, for the grant of service connection for traumatic brain injury.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had qualifying military service from August 1974 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) following January 2009 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In the January 2009 rating decision, the RO denied the Veteran's claim for a disability rating higher than 10 percent for his service-connected facial deformity, residual of fractured nose, and his claim for a compensable rating for his service-connected fractured nose with deviated septum.  In the September 2011 rating decision, the RO granted separate service connection for traumatic brain injury and assigned an initial 10 percent disability rating, effective from February 28, 2011.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in December 2014.  A transcript of that hearing has been associated with the Veteran's claims file.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims for increase. 

A review of the Veteran's claims file reflects that he has received treatment at the VA Medical Center (VAMC) in Dublin, Georgia.  Records in the file specifically document treatment from care providers at the Dublin VAMC dated most recently in August 2011.  However, the record indicates that the Veteran has continued to receive ongoing treatment at VA facilities.  In particular, the Board notes that the Veteran reported at his January 2015 hearing that he was scheduled to undergo nasal surgery later that month.  However, no records for the period more recent than August 2011 from the Dublin VAMC are present in the record, including records of his January 2015 surgery.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claims, on remand the agency of original jurisdiction (AOJ) must attempt to obtain the above-identified medical records, along with any other examination or treatment records from the Dublin VAMC, dated from August 2011 to the present.  All records obtained must be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

Regarding the Veteran's claims for increase, documents of record available to the Board indicate that the Veteran underwent VA examination in August 2008 to assess the current severity of his service-connected facial deformity, residual of fractured nose, and fractured nose with deviated septum.  At that time, he complained of constant sinus problems and pain in his nose, particularly when blowing his nose.  He reported that he had difficulty breathing through his nose and experienced hoarseness and crusting of the nose.  Physical examination revealed a 20 percent nasal obstruction of the right nostril and a deviated septum on the right.  The examiner noted "obvious disfigurement" of the nose, stating that it was "crooked" and asymmetrical but that there was no loss of any part of the nose.  The examiner diagnosed the Veteran with septal deviation and "collapse of tissue on left side" with subjective complaints of breathing problems.  In addition, the Veteran underwent ophthalmological evaluation in August 2008; at that time, he complained of occasional burning and pain in his eyes, but he did not state that he experienced watering of the eyes.  He was diagnosed with peripheral vitreous detachment in the left eye and an old, well-healed corneal scar in the right eye that was found not to be visually significant.  No other eye disorders were noted.  

However, following that examination, the Veteran reported at his January 2015 hearing that his service-connected disabilities had increased in severity since the August 2008 VA examination.  In particular, the Veteran described increased symptomatology of difficulty breathing and blowing his nose, as well as pain in the nose and watering of the eyes.  He also stated at the hearing that he had developed "little knots" on his eyelid that had required surgical correction.  In addition, as noted above, the Veteran stated at the hearing that he was scheduled to undergo nasal surgery in January 2015 to treat his nasal deviation.  Further, the Board acknowledges that the Veteran underwent surgery in January 2010 to remove a chalazion from his eye; however, there is no opinion of record addressing whether the chalazion was etiologically related to the Veteran's fractured nose or residuals thereof.

The Board notes that the Veteran is qualified, as a lay person, to report increasing symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Further, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  In this case, the Board notes that the examiners appear to have properly evaluated the Veteran's physical condition at the time of the August 2008 VA examinations.  The Board, however, observes that the Veteran, in his January 2015 hearing before the undersigned Veterans Law Judge, stated that his service-connected disabilities had worsened since the VA examinations.  The Board further observes that those examinations are now nearly seven years old.  Additionally, the Veteran reported at that hearing that he was scheduled to undergo nasal surgery in January 2015 to treat his service-connected nasal disabilities.  The Board thus finds that additional VA examinations are needed to provide current findings with respect to the Veteran's service-connected facial deformity, residual of fractured nose, and fractured nose with deviated septum.  In sum, a remand is required to have an examiner supplement the record with a report regarding the current severity of the Veteran's facial deformity, residual of fractured nose, and fractured nose with deviated septum.  See 38 U.S.C.A. § 5103A.

Regarding the issues of entitlement to an initial disability rating in excess of 10 percent for traumatic brain injury and entitlement to an effective date earlier than February 28, 2011, for traumatic brain injury, the Board notes that in a September 2011 rating decision, the RO granted the Veteran service connection for traumatic brain injury, assigning an initial 10 percent disability rating effective from February 28, 2011.  In March 2012, the Veteran submitted correspondence expressing disagreement with the initial disability rating and effective date assigned for the grant of service connection for traumatic brain injury.  These matters must thus be returned to the agency of original jurisdiction for appropriate consideration and issuance of a statement of the case.  Manlincon v. West, 12, Vet. App. 238 (1999).

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must obtain from the Dublin VAMC any available medical records not currently of record pertaining to the Veteran's evaluation or treatment from August 2011 to the present, in particular any records of his January 2015 nasal surgery.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2014) regarding requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

2.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for VA examination(s) and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2014).  

ENT examination-The examiner must discuss all symptomatology associated with the Veteran's service-connected facial deformity, residual of fractured nose, and fractured nose with deviated septum.  In particular, the examiner must specifically discuss each symptom, including any facial disfiguration or breathing problems.  The examiner must state the percentage of obstruction in each of the Veteran's nostrils and describe all functional impacts of the Veteran's service-connected facial deformity, residual of fractured nose, and fractured nose with deviated septum.

Ophthalmological examination-The examiner must provide a diagnosis for any eye disability noted on examination.  Based on a thorough review of the evidence of record, the examiner must provide an opinion as to the whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that any diagnosed disorder is due to the Veteran's service-connected facial deformity, residual of fractured nose, and fractured nose with deviated septum.  The examiner must report all symptoms and manifestations of each disorder found to be related to service-connected disability.  In rendering such findings, the examiner must pay particular attention to the Veteran's complaint that he experiences watering in the eyes due to his service-connected nasal disorder, as well as to his complaint of "knots" on his eyelids and the January 2010 chalazion removal surgery.

3.  The AOJ must ensure that each examination report complies with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ must re-adjudicate the issues on appeal, to include consideration of the additional evidence obtained since it last adjudicated these claims.  The Veteran must be afforded an opportunity to respond before the record is returned to the Board.

5.  Appropriate action should be taken pursuant to 38 C.F.R. § 19.26 in response to the March 2012 notice of disagreement, including issuance of a statement of the case, pertaining to the Veteran's claims for entitlement to an initial disability rating in excess of 10 percent, and an effective date earlier than February 28, 2011, for traumatic brain injury.  (Only if a timely substantive appeal is filed should these issues be returned to the Board.)

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




